Citation Nr: 1324763	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  10-19 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The reopened issues of entitlement to service connection for PTSD and entitlement to service connection for hepatitis C are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2007 rating decision, the RO denied service connection for PTSD; at the time of the April 2007 rating decision, the evidence did not substantiate the elements of a current diagnosis of PTSD, a verified stressor, and nexus.   

2.  The evidence associated with the claims file subsequent to the April 2007 rating decision relates to the unestablished element of a current diagnosis of PTSD; it is neither cumulative nor redundant of evidence already of record; and, it raises a reasonable possibility of substantiating the claim.

3.  In an unappealed April 2007 rating decision, the RO denied service connection for hepatitis C; at the time of the April 2007 rating decision, the evidence did not substantiate the elements of a current diagnosis of hepatitis C and nexus.  

4.  The evidence associated with the claims file subsequent to the April 2007 rating decision relates to the unestablished element of a current diagnosis of hepatitis C; it is neither cumulative nor redundant of evidence already of record; and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the criteria to reopen the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

2.  New and material evidence having been submitted, the criteria to reopen the claim of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2012).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Historically, the RO denied claims of entitlement to service connection for PTSD and hepatitis C in April 2007.  At that time, the medical evidence of record consisted solely of service treatment records, which showed no treatment for or diagnosis of PTSD or hepatitis C.  The examination for service separation revealed normal clinical findings for the genitourinary system and normal psychiatric findings.  In addition, the evidence did not include a valid PTSD stressor or a nexus opinion regarding either claim.  

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of the April 2007 decision.  Moreover, he did not submit any additional evidence within one year of that decision.  Therefore, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.

The evidence received since the April 2007 rating decision includes VA treatment records and additional statements from the Veteran, including a May 2009 VA psychiatric evaluation reflecting a diagnosis of PTSD based on the Veteran's account of an in-service stressor.  As a current diagnosis was not of record at the time of the April 2007 rating decision, this evidence is considered new and material with respect to the claim of entitlement to service connection for PTSD, and the claim is reopened. 

Evidence received since the April 2007 rating decision also includes June 2009 VA discharge note, which includes a list of active diagnoses.  Among the active diagnoses is hepatitis C.  As a current diagnosis of hepatitis C was not of record at the time of the April 2007 rating decision, this evidence is considered new and material with respect to the claim of entitlement to service connection for hepatitis C, and the claim is reopened.  The merits of the reopened claims will be further discussed in the Remand below.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As the Board is granting the applications to reopen claims of entitlement to service connection for PTSD and hepatitis C, the claims are substantiated to that extent, and there are no further VCAA duties at this stage of adjudication of the appeal.  


ORDER

The application to reopen the claim of entitlement to service connection for PTSD is granted.

The application to reopen the claim of entitlement to service connection for hepatitis C is granted.


REMAND

With respect to the reopened claims, the Board finds that a remand is needed.  As to PTSD, the record includes a diagnosis of PTSD; however there is no verified stressor.  At the time of the April 2007 decision, the Veteran had not yet described any stressor, so no development was undertaken to verify a stressor.  He has since described his stressor as being attacked by a Vietnamese refugee at a U.S. military installation.  According to his account, he was assigned to inspect the personal effects of the refugees, looking for weapons.  A man with a small sword jumped at him and had to be restrained by the squad leader.  This shocked and surprised him.  He reported that the squad leader then tried to counsel him because he was shaking and upset.

The Board notes that the Veteran's described stressor does not constitute fear of hostile military or terrorist activity as described in the amended PTSD regulations (effective July 13, 2010).  He was stationed in the U.S. at the time, and his alleged attacker was reportedly a refugee, not a member of the military or a terrorist.  The stressor is also not combat related.  Rather, the Board finds that the stressor falls into the category of a personal assault, which is defined as "an event of human design that threatens or inflicts harm."  See M21-M1, Part IV, Subpart ii, Chapter 1, Section D.17.  

The VA Adjudication Procedural Manual (M21-1MR) includes provisions which address PTSD claims based on personal assault.  These are substantive rules which are the equivalent of VA regulations and must be considered.  See YR v. West, 11 Vet. App. 393, 398-99 (1998).  These provisions include notice regarding special evidentiary development procedures, as well as possible interpretation by a clinician of behavior changes and evidence pertaining thereto.  See M21-M1, Part IV, Subpart ii, Chapter 1, Section D.17.  

The record reflects that the personal assault provisions in M21-1MR have not been undertaken in this case.  Of particular significance in light of these provisions is the fact that the Veteran testified that he has in his possession a letter from his platoon sergeant that may substantiate his account.  While he gave conflicting testimony, asserting that the letter was in the file, and then asserting that only DAV had seen the letter, the Board notes that the letter is not in fact in the claims file.  On remand, he should be specifically asked to submit a copy of the letter and also be provided notice regarding the other sources of evidence that may be pertinent to claim of PTSD based on personal assault.  

Given the current diagnosis of PTSD, which is nominally based on the Veteran's account of an in-service stressor involving a personal assault, the Board finds that, if after notifying him of the types of alternative and secondary sources of evidence that may be used to verify his claimed stressor, he submits or identifies evidence indicating behavior changes around the time of the alleged in-service stressor, such as the letter he identified in his hearing testimony, a VA examination with interpretation of the evidence by a clinician is necessary to determine whether the claimed stressor can be verified, and if so, whether a diagnosis of PTSD is related to that stressor.  

As to hepatitis C, the record includes a current diagnosis of hepatitis C, which the Veteran attributes to inoculations from an air gun injector while in service; however, there is no medical opinion regarding the likelihood of this asserted etiology.  He is competent to describe injections he received and the type of apparatus used.  Given the competent lay evidence of an air gun inoculation in service, and the current diagnosis of hepatitis C, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current hepatitis C is causally related to service.  

In addition, the Veteran has testified that he has received ongoing treatment for hepatitis C and PTSD from VA; however, there are only a few VA outpatient treatment records in the claims file, and none in Virtual VA.  On remand, the records pertinent to these claims should be obtained and associated with the claims file or posted to Virtual VA.  

Accordingly, the issues are REMANDED for the following actions:

1.  Obtain VA clinical records from the New Jersey Health Care System (East Orange VAMC, Lyons VAMC, Elizabeth CBOC) from September 2009, and from the Bath VAMC (New York) from September 2008.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Ensure that proper VCAA notice is provided to the Veteran regarding the special evidentiary provisions for claims of PTSD based on personal assault.  Specifically request that the Veteran submit a copy of the letter from his platoon sergeant identified in the hearing transcript and in a June 19, 2009 VA Form 21-0781 (different spelling of name).  

3.  If and only if, in response to the supplemental VCAA notice, additional information is obtained demonstrating behavior changes that occurred around the time of the incident which may indicate the occurrence of an in-service stressor, schedule the Veteran for an appropriate VA examination to determine (1) whether his stressor can be verified by evidence indicating behavior changes, and if so, (2) whether a diagnosis of PTSD is related to this stressor.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported stressor involving a personal assault, which he described as being attacked by a Vietnamese refugee at a military installation in mid- 1974 while assigned to inspect the personal effects of the refugees looking for weapons.  According to the Veteran, a man with a small sword jumped at him and had to be restrained by the squad leader.  This shocked and surprised him and he reported that he was shaking and upset.  

The VA examiner is requested to review evidence of behavioral changes identified by the RO/AMC and offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed stressor actually occurred.  If so, provide an opinion as to whether it is at least as likely as not that a current diagnosis of PTSD is etiologically related to the verified stressor.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

4.  Schedule the Veteran for an examination to ascertain the etiology of hepatitis C, particularly as it related to his inoculation via air gun injection during service.  The relevant documents in the claims file should be made available to the VA examiner.

Although the immunization records in the Veteran's service treatment records are blank, the VA examiner may presume for purposes of this opinion that the Veteran was provided all standard inoculations and that such inoculations, to the extent of medical propriety, were delivered via air gun injector.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hepatitis C is causally or etiologically related to the inoculations received in service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

5.  Readjudicate the issues on appeal.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


